 SHEET METAL WORKERS INT'L ASSN., LOCAL 141, ETC.537APPENDIX 1NOTICE TO ALL MEMBERSPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby give notice that:WE WILL NOT induce or encourage individuals employed by Lantz Construc-tion Co., or by any other person engaged in commerce or in an industry affectingcommerce, to engage in a strike, or a refusal to perform any services, where anobject thereof is to force or require Lantz Construction Co., or any other personto cease doing business with Bob & Don Plumbing & Heating Co.WE WILL NOT threaten, coerce, or restrain Lantz Construction Co., or anyother person engaged in commerce or in an industry affecting commerce, forany object set forth in the preceding paragraph.PLUMBERS & STEAMFITTERS LOCAL No. 347, UNITED ASSOCIATIONOF JOURNEYMEN AND APPRENTICES OF THE PLUMBING AND PIPEFITTING INDUSTRY OF THE U.S. AND CANADA, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 612Lincoln Building, 208 SW. Fifth Avenue, Portland, Oregon, Telephone No. 226-3361.APPENDIX 2NOTICE TO ALL MEMBERSPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby give notice that:WE WILL NOT induce or encourage individuals employed by McGilchrist andSons, or by any other persons engaged in commerce or in an industry affectingcommerce to engage in a strike, or a refusal to perform any services, where anobject thereof is to force or require Lantz Construction Co., or any other per-sons to cease doing business with Kizer Sheet Metal.WE WILL NOT threaten, coerce, or restrain McGilchrist and Sons, or any otherpersons engaged in commerce or in an industry affecting commerce for anyobject set forth in the preceding paragraph.SHEET METAL WORKERS INTERNATIONAL ASSOCIATIONLOCAL No. 16, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 612Lincoln Building, 208 SW. Fifth Avenue, Portland, Oregon, Telephone No. 226-3361.Sheet Metal Workers International Association,Local No. 141,AFL-CIO,and its agent,Raymond Bickersandthe AmericanSign Company.Case No. 9-CB-1200. June 25, 1965DECISION AND ORDEROn April 2, 1965, Trial Examiner Samuel Ross issued his Decisionin the above-entitled proceeding, finding that Respondent had engaged153 NLRB No. 50. 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDin and was engaging in certain unfair labor practices and recommend-ing that it cease and desist therefrom, and take certain affirmativeaction, as set forth in the attached Trial Examiner's Decision.There-after, the Respondent filed exceptions to the Decision, and the Charg-ing Party filed an answering brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Decision,the exceptions, the brief, and the entire record in this case, and herebyadopts the findings,' conclusions, and recommendations of the TrialExaminer.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner, and orders thatRespondent Sheet Metal Workers International Association, Local No.141, AFL-CIO, its officers, agents, and representatives, and RaymondBickers, its agent, shall take the action set forth in the Trial Exam-iner's Recommended Order.2'Member Brown joins in this Decision and Order to the extent that it finds that Re-spondent failed to comply with Section 8(d) (2) of the ActThe telephone number for Region 9, appearing at the bottom of the Appendix attachedto the Trial Examiner's Decision, is amended to read Telephone No. 684-3627.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed on June 23, 1964, by the American Sign Company, hereincalled the Company, the General Counsel of the National Labor Relations Boardissued a complaintdated August 4, 1964, againstthe Respondents,Sheet Metal Work-ers International Association, Local No. 141, AFL-CIO, herein called the Union,and Raymond Bickers, its agent, alleging that Respondents had engaged in and areengaging in unfair labor practices within the meaning of Section 8(b) (3) and Section2(6) and (7) of the National Labor Relations Act, as amended, herein called theAct.In substance the complaint alleges that the Union represents a unit of theCompany's employees for the purposes of collective bargaining, and that the Respond-ents struck and picketed the Company to modify the terms of an existing collective-bargaining agreement without first serving the written notices to the Company andto the Federal and State mediation services required by Section 8(d) of the Act.The Respondents filed an answer denying the substantive allegations of the com-plaint and the commission of unfair labor practices.Pursuant to due notice, a hearing was held before Trial Examiner Samuel Ross onOctober 5 and 22, 1964, at Cincinnati, Ohio.All parties were represented at thehearing by counsel and were afforded full opportunity to be heard, to introduceevidence, to examine and cross-examine witnesses,to present closing oral arguments,and to file briefsOral argument was waived by all the parties.On December 7,1964, only the Company and the Respondents filed briefs, and they have been care-fully considered. SHEET METAL WORKERS INT'L ASSN., LOCAL 141, ETC.539Upon the entire record in the case, and from my observation of the witnesses andtheir demeanor, I make the following:FINDINGS OF FACT1.COMMERCEThe American Sign Company, an Ohio corporation whose principal office andplace of business is located in Cincinnati, Ohio, is engaged in the manufacture ofcustom neon and plastic signsDuring the past 12 months, a representative period,the Company sold and shipped products valued in excess of $50,000 directly fromits plants in Ohio to places outside the State of Ohio.During the same period, theCompany also purchased and received goods and materials valued in excess of$50,000 which were sent to its plants in Ohio directly from points outside the saidState.On the foregoing admitted facts, it is found that the Company is engaged incommerce and in operations affecting commerce within the meaning of Section 2(6)and (7) of the Act.11.THE LABOR ORGANIZATION INVOLVEDThe Respondents admit and I find that the Union is a labor organization withinthe meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The bargaining history of the CompanyThe facts in this case are for the most part uncontroverted-only the legal conse-quences flowing therefrom are in dispute.For the past 16 to 18 years, the Union has represented a unit of about eight sheetmetal workers employees of the Company who fabricate and install large custom-made signs.The terms and conditions of employment of these employees have beencovered by successive separate and individual collective-bargaining agreementsbetween the Company and the Union 1 These agreements were never the result ofdirect negotiations between the Company and the Union.Whenever its current"standard" contract was about to expire, the Union negotiated the terms of the suc-cessor agreement with the Sheet Metal Contractors Association, a division of AlliedConstruction Industries, which is an organization composed of employers primarilyengaged in the building and construction industry.Upon the completion of itsnegotiations with the Association, the Union presented to the Company for signatureitsnew "standard form" of union agreement, and prior to the events alleged hereinas unfair labor practices, the Company always signed the new agreement in theform of a separate and individual agreement with the Union.2The Company is not a member of either Allied Construction Industries or itsdivision, the Sheet Metal Contractors Association,3 it has never authorized that Asso-ciation to bargain on its behalf, and the Union admittedly was never advised thatthe Sheet Metal Contractors Association was the Company's representative for thenegotiation of contracts.On the other hand, for the past 15 years the Company hasbeen a member of the Greater Cincinnati Sign Contractors Association, an employerorganization, which negotiates labor contracts for the Company and other employerswith the unions which represent its painters and electricians.B. The current eventsThe last collective-bargaining agreement between the Company and the Unionwas for a term of 3 years expiring on June 1, 1964Like the preceding contractsbetween them, this agreement provided,inter alia,that it would-continue in force from year to year thereafter unless written notice of reopeningis given not less than ninety (90) days prior to the expiration date.'The Company also employs electricians who wire signs and assist in the installationof the large custom-made signs, other sheet metal workers who work in another plant ofthe Company where they fabricate smaller mass produced sign,,, and painters who paintthe signsEach of these groups of employees aie represented by labor organizations otherthan the Respondent Union2 The Respondents' contention that these agreements were countersigned by the Asso-elation is not supported by the contracts in elidencc, and therefore is rejected3On July 1, 1957, the Company applied and was accepted for "general membership"in Allied Construction Industries, but this membership specifically exclude(] participationin the Association's "collective-bargaining processes" (General Counsel's Exhibit No 6).The Company resigned from even that limited membership on October 5, 1959 540DECISIONS OF NATIONALLABOR RELATIONS BOARDAs in the case of previous contracts, no such written notice of reopening was given,either by the Union to the Company, or vice versa, before the expiration date of thisagreement. Instead, in accordance with its customary past practice, on January 22,27, and February 24, 1964, the Union notified respectively the Federal Mediation andConciliation Service, Howard Knauf, the manager of Sheet Metal Contractors Asso-ciation, and The Industrial Commission of Ohio, that "our contract expires onMay 31, 1964," and that it wanted to start negotiations "for a new agreement."According to Respondent's agent, Bickers, these notices admittedly referred only tothe Union's agreement with the members of the Sheet Metal Contractors Association.Notwithstanding that it received no written notice of termination of its agreement,the Company quite apparently was aware of the fact that the Union was negotiatingfor a new agreement with the Sheet Metal Contractors Association. In this respectthe record discloses that in March 1964, Jack Kaufmann, the Company's vice presi-dent, asked John Wondrely, a business representative of the Union, whether theCompany could be represented on the Association's negotiating committee, and wasadvised to take up the matter with Knauf, the Association's manager.There is noevidence that Kaufmann followed this suggestion.However, on May 28, 1964, theGreater Cincinnati Sign Contractors Association, with the Company's knowledge andapproval, wrote the following letter to the Union:Local Union No. 141Sheet Metal Workers Union1015 Vine StreetCincinnati, OhioGentlemen:At a special meeting of the Greater Cincinnati Sign ContractorsAssociation on Thursday, May 28th, it was unanimously agreed by all membercompanies that due to the following reasons we are hereby notifying Local No.141 of the Sheet Metal Workers Union that the Greater Cincinnati Sign Con-tractorsAssociation and its individual members will not honor any contractsettled between the Union and The Sheet Metal Contractors Association (adivision of Allied Construction Industries) of Cincinnati, Ohio(1)Neither the Gieater Cincinnati Sign Contractors Association nor anymember received any notification in writing of the termination of the presentagreement.(2)Neither The Greater Cincinnati Sign Contractors Association nor anymember have had any negotiations whatsoever with the Union pertaining to anew contract or any changes to be made to the present agreement.We request a meeting of a committee of your members that are now employedby the member companies of the Greater Cincinnati Sign Contractors Associa-tion for the purpose of drafting a seperate (sic) contract that will be com-patible with the sign industry in lieu of The Building Trades Industry.Your prompt reply to our request is awaited.Respectfully yours,THE GREATER CINCINNATI SIGN CONTRACTORS ASSOCIATIONGEORGE MORANO,President.On June 1, 1964, the Union called a strike of its members against the Companyand all of the latter's employees represented by the Union walked out in concert.When the strike first began there was no picketing of the Company's premises.On or about June 3, 1964, representatives of the Union met with representativesof the Sign Contractors Association, including the Company's vice president, Kauf-mann.The latter asked the Union's representatives to negotiate a separate contractwith the Sign Contractors Association.The Union refused.On June 10, 1964, at 8 a.m., the Company's striking employees "came in thedoor" of the plant but did not go to work, because as they stated, they "wanted tofind out what contract [they] were going to be under and just what's what "At Kauf-mann's suggestion, Respondent Bickers was called and came to the plant a littleafter 10 a.m.Bickers asked Kaufmann what the Company was "going to dog"Kaufmann asked, "What do you mean7" Bickers replied, "Are we going under thenew contract or what?"Kaufmann responded "Well, you did not send us notice[of termination].I have a contract that runs for another year." Bickers rejoined,"Well, maybe I goofed and didn't send you the notice, but are you going under thenew [contract] or the old?"Kaufmann replied, "Under the old." Bickers thereuponsaid, "That's it," walked out of the door, and told the men to leave with him andto take their tools.The following day, June 11, the Union commenced picketing the Company's plant,but it withdrew the pickets on June 15 when the Company presented a grievance to SHEET METAL WORKERS INT'L ASSN., LOCAL 141, ETC.541the Union.4However, except for one "nonproductive shop foreman," none of theother strikers (7) employed by the Company have returned to work for it, and theyare presently working for other employers who have contracts with the Union.5C. Contentions of the parties and concluding findingsAs previously noted, the complaint alleges that the Union engaged in unfair laborpractices within the meaning of Section 8(b) (3) of the Act 6 by engaging in a strikeagainst the Company "for the purpose of inducing a termination or modification ofthe existing contract" without first serving the written notices upon the Company,the Federal Mediation and Conciliation Service, and the State agency establishedtomediate and conciliate disputes, required by Section 8(d) of the Act.7As previously noted, the contract involved in this case discloses on its face thatitwas between the Union and the Company. Accordingly, under the provisions ofSection 8(d)(1), it was incumbent on the Union, if it wished to terminate or modifythat contract, to serve notice thereof upon the Company, "the other party to the con-tract," 60 days prior to the expiration date thereof.Admittedly, no such notice wasserved upon the Company.Moreover, as noted above, the notices served by theUnion on the Federal Mediation and Conciliation Service and the Industrial Com-mission of Ohio admittedly referred only to the Union's contracts with the membersof the Sheet Metal Contractors Association, which did not include the Company.1.The appropriate unitAt the hearing, the Respondents asserted that they had complied with the noticerequirements of Section 8 (d) (1) and (3) of the Act, that the Company was "a part6The grievance asserted that theUnion's strike constituted an attempt by the Union tochange the ratesof pay ofthe existing contractwhich,because of lack of notice oftermination,had been extendeduntil June1, 1965.Subsequently,on June 24,the Com-pany requestedthat furtherconsideration of the grievance be postponed until after theBoard's resolution of the charges in this case.8 On June 12,the Company and twoother sign manufacturers filed a joint petition inthe State court of Ohio to enjoin the Union's strike against the three of them.The Unionsuccessfully demurred to the petition,but following the filing of an amended petition bythe plaintiffs,no action was taken by any of the parties to bring the suit to bearing.°Section 8(b) (3) of the Actprovides as follows:SEc. 8(b)It shall be an unfair labor practice for a labor organization or its agents-(3) to refuse to bargain collectively with an employer,provided it is the repre-sentative of his employees subject to the provisions of section 9(a)7Section 8(d) of the Actprovides as follows:SEc. 8(d)For the purposes of this section, to bargain collectively is the perform-ance of the mutual obligationof the employerand the representative of the employeestomeet at reasonable times and confer in good faith with respect to wages,hours,and other terms and conditions of employment,or the negotiation of an agreement,or any question arising thereunder,and the execution of a written contract incor-porating any agreement reached if requested by either party, but such obligationdoes not compeleither party to agreeto a proposal or require the making of aconcession:Provided,That where there is in effect a collective-bargaining contractcovering employees in an industry affecting commerce, the duty to bargain collec-tively shall also mean that no party to such contract shall terminate or modify suchcontract,unless the party desiring such termination or modification-(1) serves a written notice upon the other party to the contract of the proposedtermination or modificationsixty daysprior to the expirationdatethereof, or in theevent such contract containsno expiration date,sixty days prior to the time it isproposed to make such termination or modification ;(2) offerstomeetand conferwith the other party forthe purpose of negotiatinga new contract or a contract containingthe proposedmodifications ;(3) notifiesthe Federal Mediationand Conciliation Service within thirtydays aftersuch noticeof theexistenceof a dispute,and simultaneouslytherewithnotifies anyState or Territorial agency established to mediate and conciliate disputeswithin theState or Territory where the dispute occurred,provided no agreement has been reachedby that time ; and(4) continues in full force and effect, without resorting to strike or lockout, allthe terms and conditions of the existing contract for a periodof sixty daysafter suchnotice is given or until the expirationdate ofsuch contract,whicheveroccurs later: 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the [Sheet Metal Contractors] Association for bargaining purposes," and of the"multiple employer association" unit, that the Respondents "never received anynotification of their [the Company's] withdrawal" therefrom, and that therefore,"proper notice was given [by the Union] both to the duly designated agent [of theCompany] for receipt of notice" and to the appropriate Federal and State mediationand conciliation agencies.These contentions are regarded as without merit.The uncontroverted recorddiscloses that the Company never was a member of the Sheet Metal Contractors Asso-ciation, never authorized that Association to bargain on its behalf and never par-ticipated in the contract negotiations between the Association and the Union.Moreover, although the Company customarily adopted the contract negotiated bythe Association and the Union, it always executed separate individual agreements withtheUnion.Under well established Board principles, the foregoing practice of theCompany did not make it a part of the multiemployer association unit 8 There was,therefore, no obligation on the part of the Company to notify the Union of itswithdrawal from the Association or unit of which it never was a part.In view of the above, it is found that at all times material herein, the Union wasthe collective-bargaining representative of the Company's employees in the followingsingle-employer unit:All employees of the Employer employed at the Evans Street, Cincinnati, plantof the Employer, engaged in the manufacture, fabrication, assembly and han-dling, erection, installation, dismantling, reconditioning, adjustment, alteration,preparing and servicing, of all ferrous or nonferrous sheet metal work of No.10 U S. gage or its equivalent, or lighter gage, and all other materials used inlieu thereof, all shop and field sketches used in fabrication and erection, includ-ing those taken from original architectural and engineering drawings or sketches,and all other work included in the jurisdictional claims of Sheet Metal WorkersInternational Association, but excluding all electricians, neon glass workers, signhangers, maintenance men, helpers and carpenters, and all painters .92.The contention that Sheet Metal Contractors Association was theCompany's agent for the receipt of notices of terminationIn their brief, the Respondents further contend that by not previously requestingor insisting on separate notice of termination to it, the Company has in effect "clothed"the Sheet Metal Contractors Association "with apparent authority to receive for itthe 8 (d) (1) notices [which] the Union sent over the years "This contention is likewise rejected as without merit.The Union had never beenadvised that the Association was an agent of the Company for any purpose, andtherefore, it had no reasonable basis for believing that the Association was authorizedto receive contract termination notices for the Company.Moreover, there is no evi-dence in the record that the Company knew of or acquiesced in the Union's serviceof prior notice of contract terminations upon the Association, and none that itregarded such service as binding on it.Accordingly, the mere failure of the Com-pany to complain or object to the failure of the Union to properly notify it of priorcontract terminations, did not establish or create an agency on the part of theAssociation to receive such notices for it.10For all the foregoing reasons it is concluded that the Respondent Union failed tocomply with the notice requirements of Section 8(d)(1) and (3) of the Act inrespect to its contract with the Company.8 PacificMetals Company, Ltd, et al,91 NLRB 696, 700,Block Cut Manufacturers,Inc,111 NLRB 265, 266, 267;Highway Transport Associattion of Upstate New York, Inc,et al,117 NLRB 1718, 1720-1721 ;Molinells, Santoni & Freyter, S. en C, d/h/a PanaderiaLa Requladora, etc.,118 NLRB 1010, 1013-1014;Northern Nevada Chapter, etc,131NLRB 550, 5520The foregoing unit description was stipulated by the parties to be appropriate in theevent that the Trial Examiner found that the Company's employees had been representedby the Union in a single-employer unit.10 The Board's decision inMetropolitan Millieork, Inc,138 NLRB 1482, relied on byRespondents to support this contention, is regarded as inapposite and distinguishable onthe facts. SHEET METAL WORKERS INT'L ASSN., LOCAL 141, ETC.5433.The Respondent's failure and refusal to meet and confer with theCompany for the negotiation of proposed modificationsAs noted above, the a'nion's failure to comply with the reopening notice provisionof its contract with the Company was called to the Union's attention on May 28,1964, before the expiration date of its last contract with the Company, by the letterof the Greater Cincinnati Sign Contractors Association. In that letter, the Unionalso was requested to bargain with the Company and other unnamed members of theSign Contractors Association "for a separate contract.compatible with the signindustry."Since there was no prior history of bargaining between the Union andthe Sign Contractors Association on a multiemployer basis, the Union obviouslyhad no legal obligation to comply with the request for such new multiemployerbargaining.However, as the collective-bargaining representative of the Company'semployees, if the Union desired to terminate or modify its contract with the Com-pany, it was required by Section 8(d) of the Act, not only to serve the notices requiredby subsections (1) and (3), but also to meet and confer with the Company regardinga new contract or the proposed modifications (Section 8(d)(2), and to continuethe terms of the existing contract for 60 days after such notices were given withoutresorting to a strike (Section 8(d)(4)).As previously found, the Union failed andrefused "to meet and confer" with the Company regarding its proposed modificationsto the existing contract, but instead demanded that the Company agree to and signthe new agreement which the Respondents had negotiated with the Sheet Metal Con-tractors Association.Moreover, when the Company, contending that their contracthad been extended for a year, refused to comply, the Respondent struck the Companyon June 1, 1964. By so doing, the Respondent clearly failed to comply with therequirements of Section 8(d) (2) and (4) of the Act.Accordingly, I find and conclude that by failing to comply with any of the require-ments of Section 8(d) of the Act, the Respondents thereby engaged in unfair laborpractices within the meaning of Section 8(b) (3) of the Act.4.The contentions that the strike has terminated and the matter is mootThe Respondents contend nevertheless that "since the strike is over, this case ismoot" (brief, p. 10).This contention is bottomed on the fact that Respondentswithdrew their picket line from the Company's plant on June 15, 1964, and that allof the striking employees, with the exception of one foreman who returned to workfor the Company, are presently working for other employers who have current con-tracts with the Respondent Union.These contentions also are regarded as devoid of merit and rejected by me forthe following reasons:Picketing and striking are not synonymous.The Respondents admittedly struckthe Company between June 1 and 10, 1964, without picketing.Accordingly, thetermination of the picketing, absent the return of the strikers, does not establish thatthe strike is over.Nor does the fact that the Company's employees who struck arenow working elsewhere establish that the strike has ended.As previously noted,these employees last left the Company's plant pursuant to the instruction of UnionAgent Bickers that they leave with him and take their tools.There is no evidencethat these employees of the Company have been ad\ ised that they were free toreturn to work for the Company without fear of disciplinary action or other reprisal.Nor is there any evidence that the Respondents have ever advised the Company thatthe strike was over.Absent such evidence, the record is insufficient to support aconclusion that the strike has terminated.But even assuming,arguendo,that the strike was over, that conclusion would notrender these proceedings moot.Concededly, the Respondents engaged in andinduced the employees of the Company to engage in a strike between at least June 1and 15, 1964.That strike has been found above to constitute an unfair labor prac-ticewithin the meaning of Section 8(b)(3) of the Act because of the failure of theRespondents to comply with the requirements of Section 8(d) of the Act.There isno assurance that Respondents will not again strike or picket the Company.More-over, under Section 8(d) (4) the Respondents are required to continue "the existingcontract" in "full force or effect" for a period 60 days after notice is given or untilthe expiration date of the contract, whichever is later.There is no evidence thatthe Respondents have complied with the notice requirements since the strike allegedlyended, or that they will so comply in the future.Under the circumstances, it is 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDfairly obvious that this matter is not moot. In any event,"the discontinuance ofunfair labor practices does not dissipate their effect and does not obviate the needfor a remedial order." 115.The contention that the Board should defer to the grievance procedureThe Respondents finally contend that the Company's "resort to the grievance andarbitration procedure 12 [of their contract]should induce the NLRB to withholdaction" in this matter.I do not agree for the reasons set forth below.Obviously,the Board's power to adjudicate unfair labor practices is not restrictedby the availability of contractual or other means for the settlement of disputes.13Nevertheless,the Board voluntarily withholds its undoubted authority where in itsjudgment Federal labor policy would best be served by leaving the parties to otherprocesses of the law.14InDubo Manufacturing Corporation,15the Board stated:The Board policy is to effectuate,wherever possible, the intent of Congressexpressed in Section 203(d)of the 1947 Labor Management Relations Act,namely,"Final adjustment by a method agreed upon by the parties is herebydeclared to be the desirable method for settlement of grievance disputes arisingover the application or interpretation of an existing collective bargainingagreement.In the instant case, the very existence of such agreed-upon methods for the resolu-tion of their dispute is disputed by both parties, albeit for different reasons.Thus, theUnion has contended and still contends that there was no "existing collective bargain-ing agreement"when it struck,and the Company,although it originally invoked thegrievance,shortly thereafter challenged the jurisdiction of the Sheet Metal LocalJoint Adjustment Board, before it acted thereon,to determine"whether [a]contractexists " 16Under the circumstances,it could hardly effectuate the Board's policy towithhold its acknowledged jurisdiction to determine the issues presented hereinAn additional reason for the above conclusion is that the instant case involves apurely statutory unfair labor practice,and not "the interpretation or enforcement"of the last contract between the Union and the Company.17 In this regard theBoard said,at 1415:The contract subjects to its arbitration procedures only such disputes as con-cern "the interpretation or application of the terms of this Agreement."But inthe instant case, the precise. . .claim,which is the subject of the complaintbefore us,does not relate to the meaning of any established term or conditionof the contract. . . [but] is directed instead at Respondent's denial to it of astatutory right guaranteed by Section 8(d) of the Act,namely, the right to benotified and consulted in advance,and to be given an opportunity to bargain,about substantial changes in the working conditions of unit employees. . . .As the particular dispute between the Union and the Respondent now before usthus involves basically a disagreement over statutory rather than contractualobligations,the disposition of the controversy is quite clearly within the com-petency of the Board,and not of an arbitrator who would be without authorityto grant ... the particular redress ... which we provide below in our remedialorder.In view of the above,it is concluded that no valid reason exists for the Board towithhold the exercise of its authority and jurisdiction over this matter.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above,occurring in con-nection with the operations of the Company described in section I, above, have a close,11Chefs,Cooks,PastryCooksand Assistants,Local89,et at. (Stork Restaurant,Inc.),130 NLRB 543, 546.12 See footnote 4,supra.13Section 10(a) of the Act expressly so provides11 SeeInternational HarvesterCo., 138 NLRB 923, 92716142 NLRB 431, 432;The Flintkote Company,149 NLRB 1561.16 Respondent's Exhibit No. 6.Article X of the last contract between the Company and the Union limited grievancesto those"arising out of interpretation or enforcement of this Agreement."(GeneralCounsel's Exhibit No. 5.)17Cloverleaf Division of Adams Dairy Co.,147 NLRB 1410. SHEET METAL WORKERS INT'L ASSN., LOCAL 141, ETC.545intimate,and substantial relation to trade, traffic,and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that the Respondents have engaged in certain unfair labor practices,Iwill recommend that they cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.SheetMetal Workers International Association,Local No. 141,AFL-CIO, isa labor organization within the meaning of Section 2(5) of the Act.2.The said Union at all times material herein has been and is the exclusive col-lective-bargaining representative within the meaning of Section 9(a) of the Act,of the employees of American Sign Company in the following appropriate event:All employees of the Employer employed at the Evans Street, Cincinnati,plant ofthe Employer,engaged in the manufacture,fabrication,assembly and handling, erec-tion,installation,dismantling,reconditioning,adjustment,alteration,preparing, andservicing,of all ferrous or nonferrous sheet metal work of No.10 U.S. gage or itsequivalent,or lighter gage,and all other materials used in lieu thereof,all shop andfield sketches used in fabrication and erection,including those taken from originalarchitectural and engineering drawings or sketches,and all other work included inthe jurisdictional claims of Sheet Metal Workers International Association,but exclud-ing all electricians,neon glass workers, sign hangers, maintenance men, helpers andcarpenters,and all painters.3.By engaging in a strike,and inducing,by means of picketing,instructions, andotherwise,the employees of American Sign Company to engage in a strike for thepurpose of modifying or terminating the collective-bargaining agreement with thatCompany, without first serving the notices upon the American Sign Company, theFederalMediation and Conciliation Services,and the appropriate State agency,required by Section 8(d) (1) and(3) of the Act,and without meeting and conferringwith the Company for the purpose of negotiating a new contract or proposed con-tract changes,as required by Section 8(d) (2) of the Act, the Respondent Union,and its agent,Respondent Raymond Bickers,have failed and refused to bargaincollectively with the Company, and thereby have engaged in and are engaging inunfair labor practices within the meaning of Section 8(b)(3) of the Act.4.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in this case,I hereby recommend that the Respondent Sheet MetalWorkers International Association,Local No. 141,AFL-CIO, its officers, agents,successors,and assigns,and its agent,Respondent Raymond Bickers, shall:1.Cease and desist from:(a)Refusing to bargain collectively with American Sign Company, by failing toserve written notice upon the Company of proposed modification or termination ofan existing collective-bargaining contract, as required by Section 8(d)(1) of the Act,or by failing to meet and confer with the Company for the purpose of negotiatinga new contract or a contract containing proposed modifications,as required bySection 8(d)(2) of the Act, or by failing to notify the Federal Mediation and Con-ciliation Service and the appropriate State agency of the existence of a dispute within30 days after service of the written notice on the Company,as required by Section8(d)(3) of the Act, provided,however, that no such notice under Section 8(d)(3)shall be required if an agreement is reached within 30 days following service of thenotice upon the Company of proposed termination or modification.(b)Engaging in or inducing,by means of orders, instructions,picketing,or othermeans, or by permitting any such to remain in existence or effect, the employees ofAmerican Sign Company to engage in, a strike for the purpose of modifying orterminating a collective-bargaining contract,without first having complied with therequirements of Section 8(d) of the Act.796-027-66-vol.15 3-3 6 546DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action to effectuate the policies of the Act-(a)Notify,in writing,the employees of American Sign Company who participatedin the strike which commenced on June 1,1964, and have not since returned to workfor the Company,that they are free to resume work for it, without fear of dis-ciplinary action or reprisal by the Respondents(b) Post at the business offices, meeting halls, and all other places where noticesof the Respondent Union to members are customarily posted,copies of the attachednotice marked"Appendix."18Copies of said notice to be furnished by the RegionalDirector for Region 9, shall,after being duly signed by the Respondents,be postedby them immediately upon receipt thereof, and be maintained by them for a period of60 consecutive days thereafter,in conspicuous places, including all places wherenotices to members and employees are customarily posted.Reasonable steps shallbe taken by the Respondents to insure that said notices are not altered,defaced, orcovered by any other material(c)Furnish to the Regional Director for Region 9, signed copies of said noticefor posting by The American Sign Company,ifwilling, in places where notices toemployees are customarily posted.Copies of said notice,to be furnished by theRegionalDirector,shall,after being signed by the Respondents,be forthwithreturned to the Regional Director for disposition by him.(d)Notify the Regional Director for Region 9, in writing,within 20 days fromthe date of the receipt of this Decision and Recommended Order, what steps theyhave taken to comply herewith.1911 In the event that this Recommended Order be adopted by the Board,the words, "a De-cision and Order"shall be substituted for the words "the Recommended Order of a TrialExaminer" In the notice.In the further event that the Board'sOrder be enforced by adecree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals,Enforcing an Order"shall be substituted for the words"a Decisionand Order".19In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read:"Notify said Regional Director,in writing,within 10 days fromthe date of this Order,what steps the Respondents have taken to comply herewith "APPENDIXNOTICE TO ALL MEMBERS AND EMPLOYEES OF AMERICANSIGN COMPANYPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby give notice that:WE WILL NOTrefuse to bargain collectively with American Sign Company,by failing to serve written notices upon it of proposed modification or termina-tion of an existing collective-bargaining contract,by failing to meet and conferwith the Company for the purpose of negotiating a new contract or a contractcontaining proposed modifications,or by failing to notify the Federal Mediationand Conciliation Service and the appropriate State agency of the existence of adispute, all as required by Section8(d) of the Act;provided,however,that thelatter notices under Section 8(d) (3) shall not be required if an agreement isreached within 30 days following service of the notice upon the Company ofproposed termination or modificationWE WILL NOTengage in a strike, or induce by means of orders,instructions,picketing,or other means,the employees of American Sign Company to engagein a strike,for the purpose of modifying or terminating a collective-bargainingcontract,without first having complied with the requirements of Section 8(d)of the Act.SHEET METAL WORKERSINTERNATIONAL ASSOCIATION,LOCAL No. 141, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)Dated-------------------By-------------------------------------------RAYMOND BIeRmisThisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material. PUGET SOUND DISTRICT COUNCIL, ETC.547Employees or members may communicate directly with the Board's Regional Office,Room 2023, Federal Office Building, 550 Main Street, Cincinnati, Ohio, TelephoneNo. Main 1-4465, if they have any question concerning this notice of compliancewith its provisions.Puget Sound District Council,Lumber & Sawmill Workers,United Brotherhood of Carpenters and Joiners of America,AFL-CIO; and Lumber & Sawmill Workers'Union,Local 2767,affiliated with United Brotherhood of Carpenters and Joinersof America,AFL-CIOandUnited States Plywood Corporation,Kosmos Division.Case No. 19-CC-^?50.June 25, 1965DECISION AND ORDEROn April 14, 1965, Trial Examiner Howard Myers issued his Deci-sion in the above-entitled proceeding, finding that Respondents hadengaged in certain unfair labor practices and recommending that theycease and desist therefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter,Respondents filed exceptions to the Trial Examiner's Decision and sub-mitted copies of their brief to the Trial Examiner in support of theirexceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has considered the Trial Examiner's Decision, the excep-tions and brief, and the entire record in the case, and hereby adoptsthe Trial Examiner's findings,' conclusions, and recommendations.'The complaint herein does not allege a violation of Section 8(e) of the Act; the TrialExaminer's conclusions of law finds no such violation ; and the Trial Examiner's Recom-mended Order provides no remedy for any such violation.The last sentence in sectionIII C of the Trial Examiner's Decision states, however, that "section 1(a) of article A(1)of the collective-bargaining agreement between the parties-to the extent that said sec-tion, as construed and interpreted by Respondent-falls within the proscription of Sec-tion 8(e) . .We disagree with this dictum.The natural reading of the contractclause in question does not bring it within the prohibition of Section 8(e) and the clausewas administered in accordance with its natural meaning.The fact that Respondentscontended at times that the clause meant something which would be within the prohibitionof Section 8(e) is relevant to the Section 8(b) (4) (A) issue, but does not support a findingthat the clause violated Section 8(e).Meat and Highway Drivers, Dockmen, etc., Local710 (Wilson & Co.) v. N.L.R.B.,335 F. 2d 709, 716 (C.A.D.C.).Respondents' exceptions are directed toward the issue of whether the coercion andthreats of coercion that Respondents directed at United States Plywood were lawfulprimary activity aimed at preserving unit work.The record clearly demonstrates thatRespondent's pressures upon United States Plywood were secondary in nature and violatedSection 8(b) (4) (ii) (A) and (13) of the Act. In the absence of an exception to the TrialExaminer's finding that Respondents' conduct also constituted inducement or encourage-ment of United States Plywood's employees to engage in a work stoppage proscribed bysubsection (i) of Section 8(b) (4), we adoptpro formathe Trial Examiner's finding thatRespondents also violated Section 8(b) (4) (i) (A) and (B) of the Act.153 NLRB No. 56.